DeVita, J.
The defendant assaulted tie plaintiff by slooting Mm with a gun and wounding Mm. As a result, tie plaintiff suffered personal injuries and incurred expenses for hospital care and medical and surgical treatment. Tie plaintiff seeks damages from the defendant for this assault upon Mm.
Tie defendant admits tie factual allegations in the plaintiff’s complaint but las pleaded certain special defenses. These defenses allege tlat tie defendant at tie time of tie assault upon tie plaintiff was incompetent to stand trial and in the criminal proceedings which followed as a result of the slooting was adjudged not guilty by reason of insanity, and therefore was incapable of forming tie intent necessary to ground an action for assault. Also, tie defendant was under tie insane delusion tlat tie plaintiff was assaulting him and that the plaintiff was not a person, and therefore lacked tie intent necessary to ground an action for assault.
Tie parties lave .submitted tMs matter by stipulation and lave stipulated that in tie event of a judgment in favor of tie plaintiff against the defendant tie damages are to be assessed at $2500- without costs.
Tie defense in this ease is insamty. Tie majority view appears to be that an insane person should be liable for torts of negligence. Prosser, Torts (3d Ed.), p. 1030. The general rule at common law, subject to certain qualifications, is that an insane person is civilly liable for injuries resulting from an *513assault or battery committed by Mm. Note, 77 A.L.R.2d 625, 626. One reason for the rule appears to be that insane individuals usually have been classed with infants and held liable for their torts. This rule seems to have originated in a dictum in a ease decided in 1616. Weaver v. Ward, Hob. 134, 80 Eng. Rep. 284. Another reason given is that where one of two innocent persons must suffer a loss, it should be borne by the one who occasioned it. Note, 51 A,L.R. 833, 835. Another reason mentioned is that the estate of an insane person .should be used to give compensation for the damage he has done rather than preserved for those interested in Ms estate.
The arguments advanced in opposition to the majority view are as follows: If a child too young cannot be held liable in negligence, then an insane person should not be held liable; it is unjust to hold one responsible for a wrong that he is incapable of avoiding; a man who is so devoid of intelligence or reason as to be unable to apprehend danger and do something to avoid it cannot be held negligent or capable of having the intent to commit an assault.
There are only a handful of decisions at best on this subject. No Connecticut eases were found as authority. This court is not willing to accept the majority point of view. It appears to be an outdated point of view.
One should be willing to accept a standard of conduct from individuals which is reasonable. It cannot be said that the defendant entertained the intent to injure the plaintiff. The standard of conduct demanded of an insane person should not be any greater than the standard of conduct which it is reasonable for one to expect of a sane person. A sane individual is only required to exercise the standard of conduct which a reasonably prudent *514person would exercise nnder the same circumstances. A child is expected to exercise a standard of care which is reasonable to expect of children of like age, intelligence and experience.
Judgment may enter in favor of the defendant.